First of all I should
like to welcome the Israeli-Palestinian Interim Agreement
being signed today in Washington by Yasser Arafat and
Yitzhak Rabin. This show of reconciliation should be an
example to parties in various conflicts the world over.
As the United Nations celebrates its fiftieth
anniversary, it is time to look to the future. The world is
different. The end of the cold war, the spread of
democracy, economic globalization, and the explosive
growth of communications have led to far-reaching
changes. Distances between people are shorter, national
boundaries are more open and global interdependence is
increasingly apparent.
Security is no longer primarily a military matter.
Security also implies building confidence, justice and
equal opportunities to achieve lasting and sustainable
peace, both within countries and through closer
cooperation between countries and peoples.
Such cooperation is needed at the regional and
global levels. Further enlargement of the European Union
would be a step towards a pan-European community for
peace and security. We have a historic opportunity to
create a united Europe, ultimately developing integration
and cooperation to a point where war becomes
inconceivable anywhere on our continent. In my vision,
the European Union must be a genuine peace project,
opening itself towards the rest of Europe and the rest of
the world.
At the same time, major threats to human security
are global. They must be met by global action. Thus, we
must revitalize the United Nations system, and adapt the
Organization to the new reality. We need an effective
instrument for global cooperation — for peace and
security, for sustainable development, for justice and for
a life in dignity for all.
We are more convinced than ever that, with 50 years
of experience, the United Nations is an indispensable tool
8


for achieving these goals. Fifty years of experience have
strengthened our support for the purposes and principles of
the United Nations Charter.
In pursuit of these goals, United Nations personnel all
over the world are making major contributions. They merit
our deep gratitude. We pay special tribute to those who
have lost their lives in the service of the world community
and we extend our sympathy to their families.
Appalling pictures of human suffering in Somalia,
Rwanda and former Yugoslavia force their way into our
homes. We see the United Nations humiliated. The apparent
shortcomings of the world Organization have sown doubts
about the feasibility of multilateral global cooperation. But
the problems of the United Nations are in fact those of its
Member States. They result from a combination of growing
needs and expectations, on the one hand, and insufficient
resources and a lack of political will, on the other.
Sweden’s former Prime Minister, Olof Palme,
developed this theme in a speech he gave from this rostrum
10 years ago at the special commemorative session to mark
the fortieth anniversary of the United Nations. He said:
“Let us not make the United Nations the
scapegoat for problems that reflect our own
shortcomings. It is not the United Nations that has not
lived up to us; it is we who have not lived up to the
ideals of the United Nations. It is by improving
ourselves and our policies that we can improve the
United Nations.” (Official Records of the General
Assembly, Fortieth Session, Plenary Meetings, 43rd
meeting, p. 64)
Let us not curse the dark but instead shed light. Let us
draw lessons both from the more difficult United Nations
operations of recent years, and the more successful ones —
El Salvador, Namibia, Mozambique and Cambodia.
We have learned that we must take action at an early
stage, before the catastrophe is a fact, before the genie of
violence has escaped from the bottle. The United Nations
Charter offers plenty of scope for preventive efforts. Action
must be undertaken with the consent of the States
concerned and their sovereignty must be respected. We
appeal to Governments: in an internal conflict accept the
assistance offered by the United Nations or by a regional
organization.
Prevention is seldom glamorous. It does not make
headlines. Long-term, often tedious, work, with the focus
on the fundamental causes of conflicts, must be backed
up by deliberate political support.
More resources must be earmarked for preventive
measures. This is an investment that is needed if we are
to avoid new tragedies. The Swedish Government is
currently studying how to improve the United Nations
capacity for early-warning and preventive action.
We have learned to focus on the security and needs
of human beings. Our goal must always be human
coexistence, irrespective of cultural, religious or ethnic
differences. We must never confine ourselves to drawing
up maps that reflect the realities of power politics. We
must never accept the evil of “ethnic cleansing”. If we do,
we will ultimately threaten ourselves and our future.
We have also learned the importance of the
principles of international law and respect for human
rights. Humanitarian law must be defended and reinforced
and war crimes investigated. For example, we must find
out what happened to those who disappeared in
Srebrenica and Zepa. By bringing war criminals to trial
we will enhance respect for humanitarian law.
Perpetrators of cruelty, rape and torture must be made to
understand that they cannot act out their perversions with
impunity. We support the international criminal Tribunal
for the former Yugoslavia, and the Rwanda tribunal.
We have learned that a democratic culture provides
greater potential for prevention and conflict resolution.
Continued democratization within individual countries
must be encouraged, underpinning a democratic
international community. Sweden is honoured to be the
host country of the International Institute for Democracy
and Electoral Assistance (IDEA), which supports
democratization processes throughout the world. The work
of IDEA will be a valuable complement to the efforts of
the United Nations and non-governmental organizations
in this area.
We have learned that troops must be made available
for rapid-reaction operations when non-military measures
have failed. As a conflict begins to escalate, every hour
is precious. The lack of well-trained and well-equipped
peace-keeping forces, ready to be deployed at short
notice, may preclude successful action. Failure to achieve
the proper execution of Security Council decisions due to
lack of troops undermines respect for the United Nations.
We welcome the efforts made — by Canada and
Denmark for example — to improve the United Nations
9


stand-by capacity. Sweden will contribute an international
force to achieve this objective.
We have also learned that the Security Council
mandates for United Nations peace operations must be
more precisely formulated. Clear messages to the parties
concerned are necessary. Unclear mandates may lead to
ambiguous perceptions of the United Nations role in a
conflict.
We have learned the need to strengthen the United
Nations ability to command and control peace operations.
We welcome the reinforcements of the Secretariat that have
taken place. Confusion occurs when troop-contributing
countries intervene in the field through direct contacts with
their own contingents. An effective forum for consultations
with troop contributors could add to more effective
management of peace operations. Such a forum should be
established under the Security Council, preferably in
accordance with Article 29 of the United Nations Charter.
We have also learned that coordination of diplomatic,
humanitarian and military efforts must be improved. Those
who are to do the work in the field — humanitarian
organizations and potential troop-contributing countries —
should participate at an early stage in discussions on the
implementation of mandates for complex United Nations
peace operations. In this context, I would like to underline
the importance of the United Nations Department of
Humanitarian Affairs.
Further, we have learned the need to involve
non-governmental organizations in such humanitarian
operations. We have learned the value of comprehensive
United Nations efforts in which humanitarian assistance,
peacemaking, peace-keeping and long-term peace-building
are carried out simultaneously, thus mutually reinforcing
each other.
We have learned that monitoring respect for human
rights can build confidence, thus allaying fears and
preventing the use of force.
We have learned the vital importance of regional
organizations for peace and security, as foreseen in Chapter
VIII of the United Nations Charter. The Organization for
Security and Cooperation in Europe (OSCE) is already
playing a prominent role in conflict management in Europe.
In other parts of the world — in Africa, Asia and the
Americas — regional and subregional organizations are in
a position to fulfil similar tasks, if necessary with the
support of the United Nations.
Military operations should be based on decisions
taken by the United Nations, the OSCE or corresponding
organizations in other regions. Other regional
arrangements may have a role in organizing and executing
such operations, but the bodies I have just mentioned
should assume overall political and strategic
responsibility.
As we approach the twenty-first century, the fiftieth
anniversary of the United Nations offers an opportunity to
establish a solid basis for improved global cooperation.
Sweden welcomes the reform process now under way in
the United Nations. To embrace multilateralism we must
all rise above short-sighted interests and focus on what is
best for global cooperation. We need political leadership
from Governments if we are to make progress.
Adapting the United Nations to the demands of the
new era will involve hard work and difficult negotiations.
We must not miss the opportunity provided by this
anniversary. We need speedy progress. A clear timetable
and a comprehensive framework are required for
necessary change.
The Commission on Global Governance, under the
chairmanship of Sir Shridath Ramphal and the Prime
Minister of Sweden, Ingvar Carlsson, offers several
proposals for a stronger, more efficient and more
democratic United Nations. The Commission’s report is
a valuable contribution and a source of inspiration for
United Nations reform.
In order to be effective and more representative, the
Security Council requires enlargement. We would
welcome Germany and Japan as permanent members. At
the same time, the need for geographical balance must be
met. We want a more transparent Security Council. We
want a composition and a decision-making process which
prevent the division of the world into spheres of interest.
The reform of the Security Council should be reviewed
after 15 to 20 years with a view to maintaining its
legitimacy and to achieving optimum flexibility.
We meet at a time when the financial situation of
the United Nations is critical. Last Monday the Nordic
Foreign Ministers, in a joint statement, highlighted the
threat to multilateralism caused by the present financial
crisis. Nowhere is the crisis in multilateralism seen more
clearly than in the unwillingness of some Member States
to pay their assessed contributions to the United Nations
in full, without conditions and on time. It is unacceptable
that so far only one third of the Member States have paid
10


their regular-budget contributions for this year. Countries
constantly demand more from the Organization, yet some
of them are not willing to pay their membership fees. They
apparently want others to foot the bill.
Unilateral withholding of payment cannot be justified.
Unilateral measures undermine multilateralism, particularly
when taken by the single most important contributor. It is
humiliating to see the Secretary-General spend time and
energy begging for funds when the world community is
demanding that the United Nations concentrate fully on the
tasks which it was designed for.
The United Nations needs revised scales of assessment
to better reflect Member States’ ability to pay. Together
with the United Kingdom, my Government has presented
concrete proposals to address this problem.
In the longer term, the resource base of the United
Nations must be strengthened. The possibility of additional
sources of funding needs also to be considered.
Poverty and social misery are the greatest long-term
threats to international peace and security. Some of the
poorest countries have been caught in vicious circles of
debt management. The United Nations must be given a
stronger and better-defined role in the economic and social
fields.
A clearer division of work is called for in development
assistance. Better coordination, more distinct priorities and
more effective management by the United Nations
development agencies are required. The governing boards
of these agencies must be in a better position to play their
leading role in the implementation of development
assistance. Furthermore, we need improved forms of
financing, with a higher proportion of assistance levied and
negotiated in advance. More long-term planning of
assistance is required, and the flow of funds must become
more predictable.
Sweden continues to be one of the largest voluntary
contributors to United Nations economic and social
activities. We expect other donor countries to assume their
responsibilities to the same degree. As regards total
development assistance, it must be possible for most donor
countries to reach the United Nations target of 0.7 per cent
of gross national product.
The United Nations is contemporary with the atomic
bomb. Today we no longer accept living under a nuclear
threat. The indefinite extension of the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT) was an important
step in the right direction. We urge those few States
which have not yet acceded to the NPT to do so without
further delay, thus making it clear to the world
community that they renounce the nuclear-weapon option.
In May of this year the 180 States which have
acceded to the NPT confirmed that the ultimate goal is to
abolish nuclear weapons. International bans on chemical
and biological weapons are already in place. It should be
possible, if there is political will, to achieve within 10 to
15 years an agreement prohibiting nuclear weapons, thus
making this threat to human existence a brief interlude in
our history.
A comprehensive test-ban treaty must be achieved in
1996, banning all nuclear tests for all time. In the
meantime, we urge the nuclear-weapon States to refrain
from all nuclear testing in order to ensure that faith in a
future free from fear of a nuclear holocaust can be
sustained.
Every day, every hour, around the world,
anti-personnel mines indiscriminately maim innocent
civilians, many of them children. The ongoing Conference
in Vienna to review the 1980 weapons Convention should
result in a strongly and concretely reinforced regime
against anti-personnel mines. This is a fundamental, moral
and humanitarian imperative, and it is one step on the
road to a total international ban on the use of
anti-personnel mines. Moreover, substantial resources
need to be invested in efficient mine clearance. Sweden
is ready to contribute expertise and assist in the
development of more advanced technology in this field.
Furthermore, at the Vienna Conference, Sweden has
proposed an additional protocol on blinding weapons. For
more than a decade we have worked for explicit
prohibition of blinding as a method of warfare. We now
hope that it will be universally accepted.
Security is a broad concept in today’s world. We
know that poverty, social injustice, environmental
degradation, rapid population growth and massive refugee
flows create fear, disruption and conflicts.
The major United Nations conferences on
environment and development, human rights, population,
social issues, women and human settlement all involved
crucial questions of survival. We welcome the outcome of
these conferences, the most recent of which was the
Fourth World Conference on Women, held in Beijing. We
11


need to address both the root causes and the consequences
of social injustice. Sustainable social and economic
development can be achieved only with the full
participation of women.
To Sweden, multilateral cooperation is the most
important instrument for mastering the crucial issues of
survival. For this reason, we will continue to be an active
Member of the United Nations. For this reason, we believe
wholeheartedly that multilateralism is not only a matter of
solidarity, but, indeed, a question of enlightened self-
interest.
As an expression of our strong commitment to the
United Nations and to international peace and security,
Sweden is a candidate for a seat on the Security Council in
1997-98. Our candidacy is a matter of highest priority for
the Swedish Government and the Swedish people. It has
been launched with the full support of the other four Nordic
countries. As a member of the Council, we will make a
constructive contribution to its work. Our dedication will be
consistent with our record as a United Nations Member.
Our support for United Nations ideals and activities is
concrete, substantial and unwavering.

